Citation Nr: 1009937	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  08-14 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for numbness and 
tingling in the hands and feet, to include as due to 
undiagnosed illness.

2.  Entitlement to service connection for dry mouth, to 
include as due to undiagnosed illness.

3.  Entitlement to service connection for elbow aches, to 
include as due to undiagnosed illness.

4.  Entitlement to service connection for sleep problems, to 
include as due to undiagnosed illness.

5.  Entitlement to compensation under 38 U.S.C.A § 1117 for 
left knee pain as due to undiagnosed illness.

6.  Entitlement to service connection for abdominal pain with 
grinding sensation, to include as due to undiagnosed illness.

7.  Entitlement to service connection for chest pain, to 
include as due to undiagnosed illness.

8.  Entitlement to service connection for shakes resulting 
from nightmares, to include as due to undiagnosed illness.

9.  Entitlement to service connection for chronic diarrhea, 
to include as due to undiagnosed illness.

10.  Entitlement to service connection for nausea, to include 
as due to undiagnosed illness.

11.  Entitlement to service connection for sinus problems, to 
include as due to undiagnosed illness.
  

REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Arif Syed, Law Clerk


INTRODUCTION

The Veteran served on active duty in the United States Army 
from March 1970 to March 1973, and from October 1975 to 
December 1992.  Service Southwest Asia during the Persian 
Gulf War is indicated by the evidence of record.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

Procedural history

Service connection for diarrhea, grinding sensation in the 
middle of body, dry mouth, numbness and tingling in the hands 
and feet, elbow aches, abdominal pain, nausea, sleep 
problems, shaking, sinus problems, chest pain, and a left 
knee condition, to include as due to undiagnosed illness, 
were initially denied in the February 2007 rating decision.  
The Veteran disagreed with that denial and initiated an 
appeal by filing a timely substantive appeal [VA Form 9] in 
May 2008.

In a February 2008 rating decision, the RO denied the Veteran 
entitlement to service connection for degenerative arthritis 
with meniscus tear of the left knee.  As evidenced by the 
claims folder, the Veteran failed to file a timely notice of 
disagreement (NOD) as to this denial.  Accordingly, this 
issue is not in appellate status and will be discussed no 
further herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 
(1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a 
notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].  Accordingly, the Board will only consider the Veteran's 
claim for compensation for left knee pain as due to 
undiagnosed illness under 38 U.S.C.A. § 1117.

Issues not currently on appeal

In the above-referenced February 2007 rating decision, the RO 
granted an increased disability rating with respect to the 
Veteran's service-connected right foot surgical procedure, 
assigning a 10 percent disability rating, effective May 19, 
2006.  Additionally, the RO denied increased disability 
ratings as to the Veteran's service-connected left 
orchiectomy, left foot surgeries, plantar warts of the feet, 
prostatitis, left ear hearing loss, and hemorrhoids.  The 
Veteran filed a timely NOD as to the claims of entitlement to 
an increased disability rating for the service-connected foot 
disabilities and left ear hearing loss.  

In a February 2008 rating decision, the RO granted the 
Veteran service connection for major depressive disorder, 
assigning a 30 percent disability rating, effective August 1, 
2006.  Moreover, the RO denied the Veteran entitlement to 
service connection for a hiatal hernia, ulcers, right knee 
pain, and bilateral leg pain.  The RO also continued the 
denial of the Veteran's claims of entitlement to service 
connection for right ear hearing loss, residuals of a head 
injury, and scoliosis with right leg discrepancy.  

In an April 2008 rating decision, the RO granted increased 
disability ratings as to the Veteran's service-connected left 
and right foot osteotomies, assigning a 20 percent disability 
rating, effective May 19, 2006 as to each foot.  

In April 2008, the Veteran withdrew his claims for 
entitlement to an increased disability rating for his 
service-connected foot disabilities, bilateral hearing loss, 
and left orchiectomy.  Therefore, those claims are no longer 
before the Board, and they will be discussed no further.  See 
38 C.F.R. § 20.204 (2009). 

In a May 2009 rating decision, the RO denied the Veteran 
entitlement to service connection for a bilateral hip 
disability, a right knee disability, and degenerative 
arthritis of the left knee with meniscus tear, to include as 
secondary to the service-connected bilateral foot 
osteotomies.  The RO also continued the denial of entitlement 
to service connection for scoliosis with right leg length 
discrepancy.

In May 2008, the Veteran filed a claim of entitlement to 
service connection for chronic fatigue syndrome, to include 
as due to undiagnosed illness, which was subsequently denied 
by the RO in an August 2009 rating decision.  

As evidenced by the claims folder, the Veteran did not file a 
timely substantive appeal [VA Form 9 or similar] as to these 
claims.  Accordingly, these issues are not in appellate 
status and will be discussed no further herein.  See 
Archbold, supra.

The issues of entitlement to service connection for chest 
pain, abdominal pain with grinding sensation, shakes 
resulting from nightmares, chronic diarrhea, nausea, and 
sinus problems, to include as due to undiagnosed illness, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

In May 2006, the Veteran filed a claim for entitlement to 
service connection for back pain, to include as due to 
undiagnosed illness.  Although the Veteran received VCAA 
notice as to this issue, it has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is referred 
to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran served in Southwest Asia during the Persian 
Gulf War.

2.  The competent medical evidence indicates that the Veteran 
has no diagnosed neurological disorder of the hands and feet.

3.  The competent medical evidence of record indicates that 
the Veteran's subjective complaints of neurological symptoms 
of the hands and feet, to include numbness and tingling, are 
not related to service in Southwest Asia, to include an 
undiagnosed illness.

4.  The competent medical evidence indicates that the Veteran 
has no diagnosed dry mouth disorder.

5.  The competent medical evidence indicates that the 
Veteran's subjective complaints of dry mouth are not related 
to service in Southwest Asia, to include an undiagnosed 
illness.

6.  The competent medical evidence indicates that the Veteran 
has no diagnosed elbow disability.

7.  The competent and probative medical evidence of record 
indicates that the Veteran's complaints of elbow pain are not 
related to service in Southwest Asia, to include an 
undiagnosed illness.

8.  The competent medical evidence indicates that the Veteran 
has not been diagnosed with a sleep disorder.

9.  The competent and probative medical evidence of record 
indicates that the Veteran's sleep problems are related to 
his service-connected major depressive disorder.

10.  The Veteran has been diagnosed with a left knee 
disability.

11.  The competent and probative medical evidence of record 
indicates that the Veteran's the left knee disability is not 
related to an undiagnosed illness.


CONCLUSIONS OF LAW

1.  Service connection for a neurological disability 
manifested by numbness in the hands and feet, including as 
due to an undiagnosed illness, is not warranted.  38 U.S.C.A. 
§§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2009).

2.  Service connection for a disorder manifested by dry 
mouth, including as due to an undiagnosed illness, is not 
warranted.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.317 (2009).

3.  Service connection for a disorder manifests by elbow 
aches, including as due to an undiagnosed illness, is not 
warranted.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.317 (2009).

4.  Service connection for a disorder manifested by sleep 
problems, including as due to an undiagnosed illness, is not 
warranted. 38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.317 (2009).

5.  Compensation under 38 U.S.C.A § 1117 for a disability 
manifested by left knee pain as due to an undiagnosed illness 
is not warranted.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. 
§ 3.317 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to service connection for numbness and 
tingling in the hands and feet, to include as due to 
undiagnosed illness.

2.  Entitlement to service connection for dry mouth, to 
include as due to undiagnosed illness.

3.  Entitlement to service connection for elbow aches, to 
include as due to undiagnosed illness.

4.  Entitlement to service connection for sleep problems, to 
include as due to undiagnosed illness.

5.  Entitlement to compensation for left knee pain as due to 
undiagnosed illness.

The Veteran seeks service connection for numbness and 
tingling of the hands and feet, dry mouth, elbow aches, sleep 
problems, and compensation for left knee pain.  In essence, 
he contends that his conditions are a result of an 
undiagnosed illness secondary to his military service in 
Southwest Asia.  Because the outcome as to these issues 
involve the application of virtually similar law to identical 
facts, the Board will address these issues together.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of his claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each issue shall be given 
to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 
1 Vet. App. at 54.



Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of this notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.

The Board observes that the Veteran was informed of the 
evidentiary requirements for service connection in letters 
dated June 2006, March 2007, August 2007, and April 2009.  
The VCAA letters indicated that in order for service 
connection to be granted, there must be evidence of an injury 
in military service or a disease that began in or was made 
worse during military service, or that there was an event in 
service causing the injury or disease; a current physical or 
mental disability shown by medical evidence; and a 
relationship between the disability and an injury, disease, 
or event in military service.

Further, the Veteran was notified of VA's duty to assist him 
in the development of his claims in the above-referenced June 
2006, March 2007, August 2007, and April 2009 letters, 
whereby the Veteran was advised of the provisions relating to 
the VCAA.  Specifically, the Veteran was advised in the 
letters that VA would assist him with obtaining relevant 
records from any Federal agency, including medical records 
and employment records.  The Veteran was also advised in the 
letters that a VA examination would be provided if necessary 
to decide his claim.  With respect to private treatment 
records, the VCAA letters informed the Veteran that VA would 
make reasonable efforts to obtain records not held by a 
Federal agency and private medical records necessary to 
support his claim.  Finally, the June 2006 and April 2009 
letters included an enclosure entitled "Submitting evidence 
for claims about GULF WAR UNDIAGNOSED ILLNESSES." [Emphasis 
as in the original letters.]

The June 2006, March 2007, August 2007, and April 2009 
letters emphasized:  "If the evidence is not in your 
possession, you must give us enough information about the 
evidence so that we can request it from the person or agency 
that has it.  If the holder of the evidence declines to give 
it to us, asks for a fee to provide it, or VA otherwise 
cannot get the evidence, we will notify you.  It is your 
responsibility to make sure we receive all requested records 
that are not in the possession of a Federal department or 
agency."  [Emphasis as in the originals].

The June 2006, March 2007, and August 2007 VCAA letters 
specifically requested:  "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  This 
complies with the "give us everything you've got" provision 
formerly contained in 38 C.F.R. § 3.159(b) in that it 
informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board observes that 38 C.F.R. § 3.159 was recently 
revised, effective as of May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.]

In short, the record indicates that the Veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that each claim of entitlement to service connection 
consists of five elements: (1) veteran status [not at issue 
here]; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because each service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply to all five elements of each claim.

Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific notice of the Dingess 
decision in the above-referenced June 2006, March 2007, 
August 2007, and April 2009 VCAA letters, which detailed the 
evidence considered in determining a disability rating, 
including "nature and symptoms of the condition; severity 
and duration of the symptoms; and impact of the condition and 
symptoms on employment."  The Veteran was also advised in 
the letters as to examples of evidence that would be 
pertinent to a disability rating, such as on-going treatment 
records, recent Social Security determinations, and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.

With respect to effective date, the letters instructed the 
Veteran that two factors were relevant in determining 
effective dates of increased rating claims: when the claims 
were received and when the evidence "shows a level of 
disability that supports a certain rating under the rating 
schedule."  The letters also advised the Veteran of examples 
of evidence that would be pertinent to an effective date 
determination, such as information about continuous treatment 
or when treatment began, service medical records the Veteran 
may not have submitted, and reports of treatment while 
attending training in the Guard or Reserve.

Accordingly, the Veteran received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  

In short, the record indicates the Veteran received 
appropriate notice pursuant to the VCAA. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).  

In the instant case, the Board finds reasonable efforts have 
been made to assist the Veteran in obtaining evidence 
necessary to substantiate his claim and there is no 
reasonable possibility that further assistance would aid in 
substantiating this claim.  The evidence of record includes 
the Veteran's service treatment records, the Veteran's 
statements, statements from the Veteran's friend, as well as 
VA and private treatment records.  

The Board notes that the Veteran was not provided a VA 
examination and nexus opinion with regard to his claimed 
numbness and tingling of the hands and feet, dry mouth 
disorder, elbow aches, sleep disorder, or left knee pain.  
Under 38 C.F.R. § 3.159(c)(4) (2009), VA will provide a 
medical examination or opinion if the information and 
evidence of record does not contain sufficient medical 
evidence for VA to make a decision on the claim but:  (1) 
contains competent lay or medical evidence that the claimant 
has a current diagnosed disability, or persistent or 
recurring symptoms of disability; (2) establishes that the 
Veteran suffered an event, injury, or disease in service; and 
(3) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2009); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

In the present case, the Veteran has presented no competent 
lay or medical evidence showing current numbness and tingling 
in his hands and feet, dry mouth disorder, and elbow aches.  
Additionally, as will be discussed below, the Veteran has 
asserted that his sleep problems are related to his service-
connected depression, and he has not been diagnosed with a 
"stand alone" sleep disorder.  Further, the medical 
evidence of record demonstrates that the Veteran's left knee 
pain is related to a left knee disability, and the evidence 
of record is absent an in-service disease or injury related 
to the Veteran's left knee.  Accordingly, a VA examination is 
not warranted as to these issues.

The facts of this case are different than the facts in 
Charles v. Principi, 16 Vet. App. 370 (2002), in which the 
Court held that VA erred in failing to obtain a medical nexus 
opinion where evidence showed acoustic trauma in service and 
a current diagnosis of tinnitus.  Significantly, in this 
case, there is no objective evidence of record that 
establishes or suggests that the Veteran currently seeks 
treatment for his claimed numbness and tingling in his hands 
and feet, dry mouth disorder, or elbow aches.  Moreover, the 
Veteran has asserted that his sleep problems are related to 
his service-connected depression, and he has not been 
diagnosed with a sleep disorder.  Finally, there is no 
evidence of an in-service knee disease or injury.  

Thus, the Board finds that VA has satisfied the notification 
and duty to assist provisions of the law and that no further 
action pursuant to the VCAA need be undertaken on the 
Veteran's behalf.

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Service connection - in general

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  See 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value. 
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - undiagnosed illnesses

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2006.  See 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 
(2009).  Effective March 1, 2002, section 202 of the Veterans 
Education and Benefits Expansion Act of 2001, Public Law No. 
107-103, 115 Stat. 976 (2001), amended 38 U.S.C. § 1117 to 
expand the presumption period to September 30, 2011.

The Veteran had active service in the Southwest Asia Theater 
of Operations during the Persian Gulf War.  In making this 
determination, the Board referred to the Veteran's DD Form 
214, which reflects Persian Gulf War service and receipt of 
the Southwest Asia Service Medal with Bronze Service Star and 
the Kuwait Liberation Medal.

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2-5) (2009).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders. 38 
C.F.R. § 3.317(b) (2009).

Analysis

Discussion

The Veteran's contentions can be grouped into two theories: 
(1) that his claimed disabilities are due to an undiagnosed 
illness due to Persian Gulf service; and (2) that his claimed 
disabilities, even if not due to an undiagnosed illness, are 
direct results of claimed in-service diseases or injuries.  
The Board will address each contention in turn.  However, his 
overarching contention is that some unknown aspect of his 
Persian Gulf service caused the claimed disabilities.

(i.) Undiagnosed illness due to Persian Gulf service

The Veteran does not necessarily contend that his claimed 
numbness and tingling in the hands and feet, dry mouth, elbow 
aches, sleep problems, and left knee pain are "stand alone" 
disorders.  Rather, he contends that such are manifestations 
of an undiagnosed illness due to his service in the Persian 
Gulf, and that he should be compensated for such under 38 
U.S.C.A. § 1117.

With respect to the Veteran's claimed numbness and tingling 
of the hands, dry mouth, and elbow aches, the competent and 
probative medical evidence of record, to include VA and 
private treatment records, as well as the Veteran's service 
treatment records, is pertinently absent any complaints of or 
treatment of such.    

The Board notes the Veteran's complaint of neuropathy in his 
feet in an October 2007 VA treatment record.  However, this 
is the only complaint of nerve pain in the feet of record.  
Moreover, the Veteran specifically denied any numbness, 
tingling, or burning sensation in his feet in a January 2007 
VA treatment record.  Finally, the Veteran's service 
treatment records are pertinently absent any complaints or 
treatment for any neurological symptoms associated with the 
hands or feet. 

The Board therefore finds that the Veteran's claimed numbness 
and tingling of the feet are not considered a qualifying 
chronic disability.  See 38 C.F.R. § 3.317(a)(2-5). 

Although the Veteran initially claimed that his sleep 
problems were due to an undiagnosed illness, he has since 
contended that such is related to his service-connected major 
depressive disorder, and has subsequently submitted no 
evidence to the contrary.  See the Veteran's statement dated 
July 2007.  Moreover, the evidence of record does not 
demonstrate that the Veteran's sleep problems are due to any 
undiagnosed illness.  

With regard to the Veteran's claimed left knee pain, the 
Board notes that the Veteran has sought treatment on multiple 
occasions for this complaint.  See, e.g., a VA treatment 
record dated June 2007.  Further, a June 2007 VA X-Ray report 
of the Veteran's left knee revealed diagnoses of a complete 
tear of the posterior horn medial meniscus, degenerative 
changes of the lateral meniscus, small joint effusion, and 
mild degenerative arthritis.  

As stated above, under 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317, a qualifying chronic disability is one by history, 
physical examination, and laboratory tests which cannot be 
attributed to any known clinical diagnosis.  In this case, 
mild degenerative arthritis and major depressive disorder are 
known clinical diagnoses.  

The competent medical evidence is therefore against the 
conclusion that the claimed conditions are related to an 
undiagnosed illness.  There is no competent medical evidence 
to the contrary.

Accordingly, the provisions of 38 C.F.R. § 3.317 (2009) do 
not apply.

(ii.) Direct service connection

The Veteran has alternatively contended that his claimed 
disabilities [numbness and tingling of the hands and feet, 
dry mouth, elbow aches, and sleep problems] were caused by 
his period of military service.

As noted above, in order to establish direct service 
connection for a claimed disorder, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  

With regard to element (1), current disability, the medical 
evidence in this case, in particular VA and private treatment 
records, do not show that diagnosed disabilities manifested 
by numbness and tingling of the hands and feet, dry mouth, 
elbow aches, or sleep problems exist.  While a diagnosis is 
not required here, objective testing has not shown a 
neurological disability of the hands or feet, a disability of 
the elbows, dry mouth disorder, or a sleep disorder.  Indeed, 
as mentioned above, the Veteran specifically denied any 
neurological disability in the January 2007 VA treatment 
record.  He has also denied symptoms related to a disability 
of the elbows and dry mouth.

To the extent that the Veteran may have certain complaints, 
symptoms alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).

The Veteran has been accorded ample opportunity to present 
competent medical evidence which tends to establish that he 
has received medical treatment establishing a diagnosis of a 
disability associated with numbness and tingling of the hands 
and feet, elbow aches, dry mouth, and sleep problems.  He has 
failed to do so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it 
is the claimant's responsibility to support a claim for VA 
benefits].

In the absence of any medical treatment which shows a 
disability associated with numbness and tingling of the hands 
and feet, elbow aches, dry mouth, or sleep problems, service 
connection may not be granted.  See Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); see also Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) [service connection cannot be 
granted if the claimed disability does not exist].  
Accordingly, Hickson element (1) has not been met, and the 
claims also fail on this basis.

Conclusion

For the reasons and bases expressed above the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for 
numbness and tingling of the hands and feet, dry mouth, elbow 
aches, and sleep problems, to include as due to undiagnosed 
illness, and against the claim for compensation pursuant to 
38 U.S.C.A. § 1117 for a left knee condition.  The benefits 
sought on appeal are accordingly denied.


ORDER

Entitlement to service connection for numbness and tingling 
in the hands and feet, to include as due to undiagnosed 
illness, is denied.

Entitlement to service connection for dry mouth, to include 
as due to undiagnosed illness, is denied.

Entitlement to service connection for elbow aches, to include 
as due to undiagnosed illness, is denied.

Entitlement to service connection for sleep problems, to 
include as due to undiagnosed illness, is denied.

Entitlement to compensation under 38 U.S.C.A. § 1117 for left 
knee pain as due to undiagnosed illness, is denied.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that the 
issues listed below must be remanded for further evidentiary 
development.

6.  Entitlement to service connection for abdominal pain with 
grinding sensation, to include as due to undiagnosed illness.

7.  Entitlement to service connection for chest pain, to 
include as due to undiagnosed illness.

8.  Entitlement to service connection for shakes resulting 
from nightmares, to include as due to undiagnosed illness.

9.  Entitlement to service connection for chronic diarrhea, 
to include as due to undiagnosed illness.

10.  Entitlement to service connection for nausea, to include 
as due to undiagnosed illness.

The Veteran claims entitlement to service connection for 
chest pain, shakes resulting from nightmares, abdominal pain 
with grinding sensation, chronic diarrhea, and nausea, to 
include as due to an undiagnosed illness (specifically 
military service in the Persian Gulf).  See the Veteran's 
initial claim for VA benefits dated May 2006 and the 
Veteran's VA Form 9 dated May 2008.  Because these claims 
involve the application of identical law to similar facts, 
for the sake of economy, the Board will address them 
together.

The medical evidence of record indicates that the Veteran has 
complained of chest pain and abdominal pain on multiple 
occasions.  See, e.g. a VA treatment record dated August 
2006; see also a private treatment record from J.R., M.D. 
dated January 2005.  The Veteran's service treatment records 
also document complaints of chest pain and abdominal pain and 
a diagnosis of gastritis was rendered in July 1985. 

Further, the Veteran was afforded a VA psychological 
examination in August 2007.  He reported to the VA examiner 
that he experiences "chronic pain."  The VA examiner 
diagnosed the Veteran with major depressive disorder, and 
reported that "much of [the Veteran's] difficulty appears to 
be due to his physical health problems and a l[a]ck of 
ability to continue to work gainfully."  However, the VA 
examiner did not specifically report whether the Veteran's 
fatigue, chest pain, and abdominal pain with grinding 
sensation were symptoms of the Veteran's major depressive 
disorder.  

There is also of record a VA psychological evaluation dated 
December 2008.  The Veteran reported to the VA psychologist 
that he experiences "shakes when waking up from 
nightmares."  The Veteran was subsequently diagnosed with 
posttraumatic stress disorder (PTSD).  The VA psychologist 
similarly failed to report whether the Veteran's shakes 
resulting from nightmares was a symptom of the Veteran's 
diagnosed PTSD.

Accordingly, there is no clear indication as to whether the 
Veteran's claimed fatigue, chest pain, abdominal pain with 
grinding sensation, and shakes resulting from nightmares are 
components to his major depressive disorder and PTSD.  If 
they are related to depression, since that disability is 
subject to service connection, then service connection on a 
secondary basis or as an additional component of the service-
connected disability may be warranted.  

The Board additionally notes that multiple VA treatment 
records document the Veteran's complaints of chronic diarrhea 
and nausea.  See, e.g., VA treatment records dated January 
2005 and August 2007.  A VA treatment record dated August 
2007 indicates treatment for irritable bowel syndrome, 
although no diagnosis of such was rendered.  Further, a VA 
physician reported in November 2007 that the Veteran's 
chronic diarrhea is "probably irritable bowel syndrome."  
Moreover, the Veteran's service treatment records indicate 
complaints of diarrhea and nausea.  Finally, the Board notes 
a statement submitted by the Veteran's friend in July 2006 
documenting his frequent diarrhea and nausea.  

A clear diagnosis and etiology of the Veteran's claimed 
chronic fatigue, chest pain, abdominal pain with grinding 
sensation, shakes resulting from nightmares, chronic 
diarrhea, and nausea have not been identified.  As such, this 
case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) [the Board is prohibited from exercising its 
own independent judgment to resolve medical questions].  
These questions concern current diagnosis, if any, of the 
claimed chronic fatigue, chest pain, abdominal pain with 
grinding sensation, shakes resulting from nightmares, chronic 
diarrhea, and nausea, and whether a relationship, if any, 
exists between the Veteran's claimed symptoms and his period 
of active service.  These questions must be addressed by an 
appropriately qualified physician.  See Charles v. Principi, 
16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) 
(2009) [a medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim].

11.  Entitlement to service connection for sinus problems, to 
include as due to undiagnosed illness.

The Veteran claims entitlement to service connection for 
sinus problems, to include as due to an undiagnosed illness 
(specifically military service in the Persian Gulf).

(i.) Undiagnosed illness due to Persian Gulf service

The Board notes that the medical evidence of record indicates 
treatment for sinus problems and a subsequent diagnosis of 
acute sinusitis.  See a VA treatment record dated January 
2007.  

As stated above, under 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317, a qualifying chronic disability is one by history, 
physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  In this case, 
acute sinusitis is a known clinical diagnosis.  

The competent medical evidence is therefore against the 
conclusion that the claimed condition is related to an 
undiagnosed illness.  Accordingly, the provisions of 38 
C.F.R. § 3.317 (2009) do not apply.

(ii.) Direct service connection

The Veteran has alternatively contended that his claimed 
sinus problems were caused by his period of military service.

As noted above, in order to establish direct service 
connection for a claimed disorder, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  The Board will address each 
element in turn.

As stated above, the competent medical evidence of record 
indicates a diagnosis of acute sinusitis.  Accordingly, 
Hickson element (1) has been satisfied.

With respect to Hickson element (2), in-service disease or 
injury, the Veteran's November 1992 separation examination 
documents a complaint of sinusitis and "sinus problems."  
Further, the Veteran sought treatment in June 1985 for sinus-
related problems.  As such, Hickson element (2) has arguably 
been met with respect to the Veteran's sinusitis.

With respect to Hickson element (3), medical nexus, none of 
the medical records currently associated with the Veteran's 
VA claims folder offer an opinion as to a possible causal 
relationship between the Veteran's sinusitis and his period 
of military service.

This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin, supra.  An examination 
and medical nexus opinion must be obtained which addresses 
the nature of the Veteran's acute sinusitis and whether such 
is related to his military service.  See Charles and 
McLendon, both supra.; see also 38 C.F.R. § 3.159(c)(4) 
(2009), supra.

Accordingly, these matters are REMANDED for the following 
action:

1.	VBA should arrange for the Veteran's 
claims folder to be forwarded to and be 
reviewed by a psychiatrist or 
psychologist.  The reviewing 
psychiatrist/psychologist should 
determine whether the Veteran's claimed 
chest pain, abdominal pain with 
grinding sensation, and shakes 
resulting from nightmares are symptoms 
of another psychiatric disorder (either 
diagnosed or undiagnosed), to include 
major depressive disorder and PTSD, or 
whether it itself is a diagnosed 
disease entity.  

If a disability associated with chest 
pain, abdominal pain with grinding 
sensation, or shakes resulting from 
nightmares, is diagnosed, the examiner 
should provide an opinion, with 
supporting rationale, as to whether it 
is as likely as not that such 
disability is due to the Veteran's 
military service.  If there is no 
diagnosed disability as such, but 
rather the chest pain, abdominal pain, 
or shakes are associated with another 
disability [to include an undiagnosed 
disability due to Persian Gulf 
service], this should be made clear.  

If the reviewing 
psychiatrist/psychologist determines 
that diagnostic testing or a mental 
health evaluation of the Veteran or a 
specialist consultation is necessary, 
such should be scheduled.  A report 
should be prepared and associated with 
the Veteran's VA claims folder.

2.	VBA should arrange for the Veteran's 
claims folder to be forwarded to and be 
reviewed by a physician.  The reviewing 
physician should determine whether the 
Veteran's claimed chronic diarrhea or 
nausea are symptoms of another disorder 
(either diagnosed or undiagnosed), to 
include irritable bowel syndrome, or 
whether it itself is a diagnosed 
disease entity.  If a disability 
associated with chronic diarrhea or 
nausea is diagnosed, the examiner 
should provide an opinion, with 
supporting rationale, as to whether it 
is as likely as not that such 
disability is due to the Veteran's 
military service.  If there is no 
diagnosed disability as such, but 
rather the diarrhea and nausea are 
associated with another disability [to 
include an undiagnosed disability due 
to Persian Gulf service], this should 
be made clear. 

If the reviewing physician determines 
that diagnostic testing or physical 
examination of the Veteran or a 
specialist consultation is necessary, 
such should be scheduled.  A report 
should be prepared and associated with 
the Veteran's VA claims folder.

3.	VBA should arrange for a physician to 
examine the Veteran with respect to 
claimed acute sinusitis.  Following a 
review of the relevant evidence 
contained in the claims file, the 
examiner must provide an opinion, with 
supporting rationale, as to whether it 
is at least as likely as not that any 
acute sinusitis is related to his 
period of military service.  A report 
should be prepared and associated with 
the Veteran's VA claims folder.

4.	After undertaking any additional 
development deemed by it to be 
appropriate, VBA should then 
readjudicate the Veteran's claims on 
appeal.  If the benefits sought on 
appeal remain denied, the Veteran and 
his representative should be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case should 
be returned to the Board for further 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


